Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 CASE NO. 1:20-cv-20389-JLK

 YVETTE GOMEZ,

        Plaintiff,

 v.

 CITY OF DORAL and MAYOR
 JUAN CARLOS BERMUDEZ,

       Defendants.
 ________________________________/

                ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

        THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (Doc. No. 11) (the

 “Motion”), filed July 1, 2020. The Court has carefully considered the Motion, Plaintiff’s Response

 (Doc. No. 12), Defendants’ Reply (Doc. No. 13), and is otherwise fully advised in the premises.

                                       I.     BACKGROUND

        Plaintiff Yvette Gomez, a former law enforcement officer with the City of Doral Police

 Department, brings this action asserting claims for employment discrimination against the City of

 Doral and Mayor Juan Carlos Bermudez. See 2d Am. Compl., Doc. No. 10. According to the

 Second Amended Complaint (filed with leave of Court), Plaintiff was hired by the City of Doral

 Police Department in April 2008, where she worked until April 10, 2018, when she was allegedly

 “forced to resign from her position as Lieutenant . . . as a result of her abusive and intolerable

 working environment.” Id. ¶¶ 18, 75. Plaintiff alleges that during her April 2008 interview, then-

 Chief Ricardo Gomez told another officer, “I do not care how great [Plaintiff] does, she will never

 be hired,” which Plaintiff claims was “based upon sexual animus.” Id. ¶ 19. Although Plaintiff was
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 2 of 8




 hired after her interview, she alleges that, “[f]or the years that followed, while under Chief

 Gomez’s management, [she] failed to receive promotions and deserved commendations due to

 unlawful discrimination and was treated disrespectfully and differently than her male coworkers .

 . . .” Id. ¶ 22.

          The Second Amended Complaint brings claims for: sex discrimination in violation of the

 Florida Civil Rights Act (“FCRA”) and Title VII of the Civil Rights Act of 1964 (“Title VII”)

 against the City (Counts I and II); hostile work environment against the Mayor in his individual

 capacity (Count III); infringement on Plaintiff’s right of freedom of association (Count IV) and

 infringement on Plaintiff’s right of freedom of speech (Count V [sic]; should be Count VI) against

 the City; infringement on Plaintiff’s right of freedom of association against the Mayor in his

 official capacity (Count V); and intentional infliction of emotional distress against the Mayor in

 his individual capacity (Count VI [sic]; should be Count VII). 1 Defendants, City of Doral and

 Mayor Juan Carlos Bermudez, have jointly moved to dismiss the Second Amended Complaint for

 failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). This opinion addresses

 that Motion to Dismiss.

                                        II.     LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To meet

 this “plausibility” standard, a plaintiff must plead “factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at


 1
   Plaintiff’s First Amended Complaint (filed as a matter of course on February 18, 2020) was dismissed for
 failure to state a claim on May 18, 2020. See DE 9. Plaintiff was given thirty days to file a Second Amended
 Complaint and correct the deficiencies the Court observed. Plaintiff timely filed the Second Amended
 Complaint on June 17, 2020, which is the subject of the instant Motion to Dismiss. See DE 10, 11.
                                                      2
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 3 of 8




 678. A complaint must contain “more than labels and conclusions, and a formulaic recitation of

 the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

                                            III.    DISCUSSION

         Defendants have moved to dismiss every count of the Second Amended Complaint. After

 careful consideration, the Court finds that the Second Amended Complaint should be dismissed in

 its entirety for the reasons stated herein.

     A. Sex Discrimination (Counts I and II)

         Defendants argue that Counts I and II should be dismissed because the Second Amended

 Complaint fails to state a claim for sex discrimination against the City of Doral. Under Title VII

 and FCRA, it is unlawful for an employer to “discharge . . . or otherwise to discriminate against

 any individual . . . because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a); Fla. Stat. §

 760.10(1)(a). To make out a prima facie claim of sex discrimination, a plaintiff must show: (1) she

 is a member of a protected class; (2) she was qualified to do the job; (3) she was subjected to an

 adverse employment action; and (4) her employer treated similarly situated employees outside of

 her protected class more favorably. See Roland v. U.S. Postal Serv., 200 F. App’x 868, 872 (11th

 Cir. 2006). Put another way, Plaintiff must plausibly allege that she was the subject of “intentional

 discrimination.” Id.

         Here, the Court finds that Plaintiff has failed to allege enough facts to make out a prima

 facie claim of sex discrimination. While Plaintiff has provided the names of other male employees

 whom she claims received more favorable treatment, 2 Plaintiff has failed to explain how those



 2
   See, e.g., Second Am. Compl., ¶ 22 (“For the years that followed, while under Chief Gomez’s
 management, Ms. Gomez failed to receive promotions and deserved commendations due to unlawful
 discrimination and was treated disrespectfully and differently than her male coworkers, including similarly
 situated male officers such as Officer Yojans Martinez, Officer Javier De La Paz, and Officer Gregory
 Hitchings, as a female in the Department’s male-dominated work environment. These male officers and
                                                     3
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 4 of 8




 employees are similarly situated to her “in all material respects.” See Lewis v. City of Union City,

 Ga., 918 F.3d 1213, 1218 (11th Cir. 2019) (en banc).

         Plaintiff also fails to allege enough facts to support a constructive discharge theory of sex

 discrimination, just like last time. See Pa. State Police v. Suders, 124 S. Ct. 2342, 2347 (2004)

 (“Under the constructive discharge doctrine, . . . [t]he inquiry is objective: Did working conditions

 become so intolerable that a reasonable person in the employee’s position would have felt

 compelled to resign?”). Thus, Counts I and II will be dismissed for failure to state a claim.

     B. Hostile Work Environment Against the Mayor (Count III)

         Defendants also move to dismiss Count III, which alleges hostile work environment against

 Mayor Bermudez in his individual capacity pursuant to 42 U.S.C. § 1983. 3 To make out a prima

 facie claim for hostile work environment based on sexual harassment, a plaintiff must show: (1)

 she belongs to a protected group; (2) she was subject to unwelcome harassment; (3) the harassment

 was based on sex; (4) the harassment was sufficiently severe or pervasive to alter the terms and

 conditions of the employment; and (5) there is a basis for holding the employer liable for the

 harassment. Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). “Workplace

 conduct is not measured in isolation.” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 270 (2001).

 “Rather, the evidence of harassment is considered both cumulatively and in the totality of the

 circumstances.” Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010).

 See also Hardin v. Stynchcomb, 691 F.2d 1364, 1369 n.16 (11th Cir. 1982) (“When section 1983



 Ms. Gomez were similarly situated in all material respects besides gender, including, inter alia, their rank,
 duties and responsibilities, and experience level.”).
 3
  Section 1983 provides: “Every person who, under color of any statute, ordinance, regulation, custom, or
 usage, or any state or territory or the District of Columbia, subjects, or causes to be subjected, any citizen
 of the United States or other person within the jurisdiction thereof to the deprivation of any rights,
 privileges, or immunities secured by the Constitution and law, shall be liable to the party injured in an
 action at law, suit in equity, or other proper proceeding for redress.”
                                                       4
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 5 of 8




 is used as a parallel remedy for violation of section 703 of Title VII the elements of the two causes

 of action are the same.”). Here, the Second Amended Complaint is devoid of facts plausibly

 suggesting that the harassment that Plaintiff (allegedly) suffered was based on sex. Thus, Count

 III will be dismissed for failure to state a claim.

     C. Infringement on Freedom of Association (Counts IV and V)

         Defendants also move to dismiss Counts IV and V, both of which claim violations of

 Plaintiff’s right to freedom of association under the First Amendment pursuant to 42 U.S.C. §

 1983. 4 To impose section 1983 liability on a municipality, the plaintiff must show: (1) her

 constitutional rights were deprived; (2) the municipality had a policy or custom that constituted

 deliberate indifference to that constitutional right; and (3) the policy or custom was the “moving

 force” behind the constitutional violation. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

 2004). The Eleventh Circuit has “defined custom as a practice that is so settled and permanent that

 it takes on the force of the law.” Id. at 1290 (internal quotation marks omitted). “In order for a

 plaintiff to demonstrate a policy or custom, it is generally necessary to show a persistent and wide-

 spread practice.” Id. (internal quotation marks omitted).

         Here, Plaintiff fails to allege that the City of Doral had a “policy or custom” of terminating

 employees based on their political associations with Councilmember Ruiz. Last time, Plaintiff’s

 freedom-of-association claim was dismissed for only identifying one other employee who was




 4
   Count IV is brought against the City of Doral, and Count V is brought against Mayor Bermudez
 in his official capacity. The Supreme Court has clarified that suits against municipal officials in
 their official capacities are functionally equivalent to suits against the municipality. Thus, the
 Court will analyze Counts IV and V under the same framework. See Hafer v. Melo, 502 U.S. 21,
 25 (1991) (“Suits against state officials in their official capacity . . . should be treated as suits
 against the State. . . . Because the real party in interest in an official-capacity suit is the
 governmental entity and not the named official, ‘the entity's ‘policy or custom’ must have played
 a part in the violation of federal law.’”) (citations omitted).
                                                       5
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 6 of 8




 terminated based on a political affiliation with Councilmember Ruiz. This time, Plaintiff identifies

 six other police officers who supposedly received adverse treatment based on their affiliation with

 Councilmember Ruiz (see 2d Am. Compl. ¶ 141), but Plaintiff provides no facts supporting these

 allegations. Nor does Plaintiff offer any details surrounding the circumstances of those

 employment decisions. The Court so finds that these allegations are conclusory, and Plaintiff has

 failed to identify the existence of a municipal policy or custom that is a “persistent and wide-spread

 practice.” 5 For this reason, the Court lacks a statutory basis to impose municipal liability on the

 City of Doral under Counts IV and V, and these counts will be dismissed.

     D. Infringement on Freedom of Speech (Count VI)

        Defendants also move to dismiss Count VI, which is brought against the City of Doral for

 First Amendment retaliation. For a government employee to prove retaliation in violation of the

 First Amendment right of freedom of speech, the employee must show: (1) that she was speaking

 on matters of public concern; (2) that her interests as a citizen outweigh the interests of the

 government as an employer; and (3) the speech played a substantial or motivating role in the

 government’s decision to take adverse employment action. Akins v. Fulton Cty., Ga., 420 F.3d

 1293, 1303 (11th Cir. 2005). Regarding the first prong, an employee does not speak as a “private

 citizen” when the speech “owes its existence to a public employee’s professional responsibilities.”

 Garcetti v. Ceballos, 547 U.S. 410, 421–22 (2006). Courts must evaluate the “content, form, and

 context” of a given statement and consider whether the “speech in question is essentially public in

 nature or private, whether the speech was communicated to the public at large or privately to an

 individual, and what the speaker's motivation in speaking was.” Mitchell v. Hillsborough Cty., 468



 5
  Additionally, the Court finds that Plaintiff fails to plausibly allege that Mayor Bermudez was the
 “official policymaker” for the City of Doral with respect to employment decisions. See Or.
 Granting Mot. Dismiss, DE 9 at 6 n.2.
                                                   6
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 7 of 8




 F.3d 1276, 1283 (11th Cir. 2006) (internal citations omitted). After careful consideration, the Court

 finds that Plaintiff has failed to allege enough facts to plausibly suggest that her comments made

 during the Florida Department of Law Enforcement (“FDLE”) investigation were “public in

 nature.” Count VI will therefore be dismissed.

    E. Intentional Infliction of Emotional Distress (Count VII)

        Defendants also move to dismiss Plaintiff’s final claim, which is for Intentional Infliction

 of Emotional Distress (“IIED”) against Mayor Bermudez in his individual capacity. To state a

 claim for IIED, a plaintiff must show: “(1) the wrongdoer’s conduct was intentional or reckless,

 that is, he intended his behavior when he knew or should have known that emotional distress would

 likely result; (2) the conduct was outrageous, that is, as to go beyond all bounds of decency, and

 to be regarded as odious and utterly intolerable in a civilized community; (3) the conduct caused

 emotional distress; and (4) the emotional distress was severe.” Klayman v. Judicial Watch, Inc.,

 22 F. Supp. 3d 1240, 1256 (S.D. Fla. 2014). Whether conduct is “outrageous” is a question of law

 for the court, not a question of fact. Vamper v. United Parcel Service, Inc., 14 F. Supp. 2d 1301,

 1306 (S.D. Fla. 1998). After careful consideration, the Court finds that the allegations against the

 City of Doral and Mayor Bermudez are not sufficiently “outrageous” to support a claim for IIED.

 Put another way, Plaintiff has not plausibly alleged that the conduct of Defendants went “beyond

 all bounds of decency, and to be regarded as odious and utterly intolerable in a civilized

 community.” Thus, Count VII will be dismissed.

                                        IV.     CONCLUSION

        The Court has carefully considered the entire record and finds that Plaintiff’s action should

 be dismissed. Accordingly, it is ORDERED, ADJUDGED, and DECREED that Defendants’




                                                  7
Case 1:20-cv-20389-JLK Document 17 Entered on FLSD Docket 03/05/2021 Page 8 of 8




 Motion to Dismiss (DE 11) be, and the same is, hereby GRANTED. Plaintiff’s Second Amended

 Complaint (DE 10) is hereby DISMISSED. The Clerk of Court shall CLOSE this case.

        DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida this 5th day of March, 2021.



                                                   ________________________________
                                                   JAMES LAWRENCE KING
                                                   UNITED STATES DISTRICT JUDGE

 cc:    All counsel of record




                                               8
